Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/772,695 filed on 06/12/2020. This application is a 371 of PCT/US18/65424, filed on 12/13/2018, which claims priority of provisional 62/599,409, filed on 12/15/2017.

	

Restriction/Election
 Claims 1 – 9, 23 – 26, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I (thermal spray coating) and Group III (thermal spray coating method) as well as Species A(2) and Species A(3); Species B(a) and Species B(b); Species C(i) and Species (iii), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2021.
 Applicant's election with traverse of Group II, Species A(1), Species B(c), and Species C(ii); corresponding to claims 10 – 13 and 18 – 21, in the reply filed on 07/19/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and Group III would include examination of at least pending claims 10 – 13, 18 – 21, and 26 because they depend from claim 10 (page 10, top).  
This is not found persuasive. First, the independent claims of Groups I and III as amended only require the limitations of claim 10 and do not the limitations of claims 11 – 13 and 18 – 21. Additionally, 
Nevertheless, Groups I, II, and III currently share the special technical feature of the powder of claim 10, which as laid out in the restriction requirement of 04/19/2021, is not a special technical feature a posteriori. 
	
	Applicant further argues that lack of unity of invention a posteriori in view of Rangaswamy (US 5,631,044) is improper because the process of Rangaswamy distinguishes from a normal mechanical alloying process (page 10, bottom). This is respectfully not found persuasive. The patentability of a product does not depend on its method of production, only the structure implied by the steps (See MPEP 2113). Currently, the only structure implied is that the transition metal is alloyed to core. Rangaswamy teaches that a core material contains a clad powder (i.e. alloyed to the core) [Abstract]. Therefore, applicant’s arguments regarding any differences in the processes are not found persuasive. 


The requirement is still deemed proper and is therefore made FINAL.

Status of Claims 
Claims 1 – 13, 18 – 21, 23 – 26, and 44 are pending. Claims 1 – 9, 23 – 26, and 44 are withdrawn from consideration. Claims 10 – 13 and 18 – 21 are under examination.

	

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “less than 10 µm”, and the claim also recites “between 1 and 10 µm” and also “less than 1 µm”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the range of the transition metal particle size will be interpreted simply as 10 µm or less. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 – 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’)

Regarding claim 10, US 044’ teaches a binderless clad powder comprising a core material powder and clad powder for use in thermally sprayed coatings [Title, Abstract]. US 044’ teaches that the core material can be aluminum or its alloy (interpreted as the core of aluminum or aluminum alloy) [Col 11, line 19 – 22] and the cladding powder can be molybdenum (interpreted as the transition metal alloyed to the core) [Col 11, 24 – 27]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected aluminum or an aluminum alloy as a core material and molybdenum as a cladding powder for the binderless clad powder of US 044’. Given the US 044’ expressly teaches that aluminum or one of its alloy can be used as the metal for the core material and that molybdenum can be used as the cladding powder, a person of ordinary skill in the art would have a reasonable expectation of success in use the combination of aluminum/aluminum alloy core material with molybdenum as the cladding powder to achieve predictable results [Col 11, line 19 – 27]. 

Regarding claim 11 and 13, US 044’ teaches the invention as applied above in claim 10. US 044’ teaches a specific example in which the core material is an aluminum – silicon alloy [Example 4], meeting the claimed limitation of an aluminum or aluminum alloy core that includes silicon of claim 11 and the claimed limitation of comprising a core of aluminum alloy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected an aluminum – silicon alloy as the metal alloy for the core material for the binderless clad powder of US 044’. Given that US 044’ expressly teaches that aluminum or one of its alloys can be used in combination with molybdenum as a cladding powder [Col 11, line 19 – 27], an ordinarily skilled artisan would have a reasonable expectation of success in using an aluminum-silicon alloy as the core material 

Regarding claim 18, US 044’ teaches the invention as applied above in claim 10. US 044’ teaches that the particle of the cladding powder is in a range of 0.1 – 20 microns, which overlaps with the claimed range [Col 8, line 24 – 25]
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 12 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy (US 5,631,044) (Henceforth US 044’) as applied to claim 10 above, and further in view of Rangaswamy (US 5,196,471) (Henceforth (US 471’)

Regarding claim 12 and 19 – 21, US 044’ teaches the invention as applied above in claim 10. US 044’ does not explicitly teach the presence of an organic material that is blended, mixed, or cladded with the aluminum containing particles. 
US 471’ teaches thermal spray powders for abradable coatings [Title, Abstract]. US 471’ teaches that the abradable coatings have a metal or metal alloy with inclusions of a solid lubricant or plastic (interpreted as meeting the broadest reasonable interpretation of “blended with”) [Abstract]. US 471’ teaches that the metal or metal alloy can be an aluminum or aluminum alloy [Col 3, line 60 – 64] and specifically teaches an example using an aluminum – silicon alloy [Col 5, line 18 – 19]. US 471’ specifically 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the binderless powder of US 044’ and added a plastic aromatic polyester in a range of 30 – 50 weight, as taught by US 471’. Given that both US 044’ and US 471’ are in the same field of endeavor (i.e. thermal spray powders) a person of ordinary skill would have reasonable expectation of success in adding the aromatic polyester to the binderless powder of US 044’. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Further, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,818,567 – Coated metallic particles 
US 3,591,362 – Composite metal powders with metallic coating
US 5,976,695 – Thermal sprayable powders include aluminum and chromium as oxidation resistant metals


Conclusion                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731